TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 30, 2018



                                      NO. 03-18-00606-CR


                                     Ex parte Rafael Perez




       APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the order denying habeas corpus relief entered by the trial court.

Rafael Perez has filed a motion to dismiss the appeal. Therefore, the Court grants the motion,

allows Rafael Perez to withdraw his notice of appeal, and dismisses the appeal.      Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.